Case 1:19-cv-00034-WJM-KLM Document 19 Filed 02/20/19 USDC Colorado Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-034-WJM-KLM

   FRED NEKOUEE, individually,             :
                                           :
                  Plaintiff,               :
                                           :
   vs.                                     :
                                           :
   MSMP INVESTORS, LLC, a Colorado limited :
   liability company;                      :
                                           :
   GUST FAMILY ENTERPRISES, INC., a        :
   Colorado corporation;                   :
                                           :
   and                                     :
                                           :
   NATURAL GROCERS BY VITAMIN              :
   COTTAGE, INC., a Delaware corporation;  :
                                           :
                                           :
                  Defendants.              :
   _______________________________________:

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff and Defendants by and through their respective counsel, hereby stipulate to the

  dismissal of this action against Defendants with prejudice pursuant to Fed. R. Civ. P.

  41(a)(1)(A)(ii) as the parties have entered into a Settlement Agreement.

         DATE: February 20, 2019

                                               Respectfully submitted,

                                               s/Robert J. Vincze           _
                                               Robert J. Vincze (CO #28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792
                                               Andover, Kansas 67002
                                               Phone: 303-204-8207; Email: vinczelaw@att.net

                                               Attorney for Plaintiff Fred Nekouee
Case 1:19-cv-00034-WJM-KLM Document 19 Filed 02/20/19 USDC Colorado Page 2 of 2




                                    and


                                    s/Jonathan B. Boonin__________________
                                    Jonathan B. Boonin
                                    Hutchinson Black and Cook, LLC
                                    921 Walnut Street, Suite 200
                                    Boulder, Colorado 80302
                                    Phone: 303-442-6514
                                    Email: boonin@hbcboulder.com

                                    Attorneys for Defendant MSMP Investors, LLC



                                    s/Ryan P. Lessman____________________
                                    Ryan P. Lessman
                                    Jeffrey H. McClelland
                                    Melissa H. Panagakos
                                    Jackson Lewis P.C.
                                    950 17th Street, Suite 2600
                                    Denver, Colorado 80202
                                    Phone: 303-892-0404
                                    Email: ryan.lessman@jacksonlewis.com

                                    Attorneys for Defendant Natural Grocers by
                                    Vitamin Cottage, Inc.



                                    s/Jeffrey S. Rose______________________
                                    Jeffrey S. Rose
                                    Lyons Gaddis
                                    PO Box 978
                                    Longmont, Colorado 80502-0978
                                    Phone: 303-776-9900
                                    Email: jrose@lyonsgaddis.com

                                    Attorneys for Defendant Gust Family Enterprises,
                                    Inc.




                                       2
